WHITING, J.
While I concur in the result reached by the foregoing decision, I cannot agree that the well-established legal proposition therein 'referred to has any application under the facts of this case. The defendant clearly had the right to show by the plaintiff that the plaintiff had made an admission of, or agreed upon, the value of the calves killed, even if such admission or agreement was made at the time of, or in connection with, an_ offer of compromise. See the authorities cited in majority opinion. As was said in Doon v. Ravey, 49 Vt. 293: “Evidence of admissions, made on the occasion of an attempted compromise of a pending controversy, if of a fact admitted because it is a fact, *46and not because the party admitting it is willing to treat it as one to effect a settlement, is admissible.” The first question asked was clearly proper, but was immaterial, standing alone. If it had been followed by a proper question, or proper offer, and an answer to such question or proof under such offer had been refused, it would clearly have been reversible error; but the second question did not call for the agreed value of the cattle — the material fact — and it had connected to it that which made the question as a whole clearly objectionable.
SMITH, J. I concur in the views of Justice WHITING.